Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 5, 2021

                                      No. 04-21-00173-CR

                                    Uzziel N. Munoz CRUZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the County Court at Law No. 5, Bexar County, Texas
                                   Trial Court No. 549370
                          Honorable John Longoria, Judge Presiding


                                         ORDER
       Appellant’s brief was originally due September 22, 2021; however, the court granted an
extension of time until October 22, 2021. Neither the brief nor a motion for extension of time has
not been filed.

      We therefore order appointed appellate counsel, Staci Krause, to file the appellant’s brief
by November 15, 2021.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2021.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court